DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al (WO2017/0728589 with corresponding US Publication No. 2018/0277723 for citation purposes only) in view of Nakabayashi et al (US Publication No. 2019/0013443).

Fig 1 comprising: a light emitting part for emitting ultraviolet light Fig 1; and a coating part Fig 1, 15 and Fig 2, 15 that directly coats a part of an extraction surface from which the ultraviolet light emitted by the light emitting part is extracted Fig 1, Fig 2 and Fig 4B, wherein the coating part consists of a plurality of isolated parts distanced from each other Fig 4B, wherein a diameter or one side of the isolated part is not less than 1 µm and not more than 100 µm ¶0067, the first material is a sapphire substrate or an aluminum nitride substrate ¶0058, and a percentage of the extraction surface not coated with the coating part is 10 ~ 90% Fig 4B. Hirano discloses all the limitations but silent on the refractive index of the first and second material.
Whereas Nakabayashi discloses a second material Fig 2, 30 having a refractive index that is lower than a refractive index of a first material Fig 2, 24 forming the extraction surface ¶ 0146-0154 Fig 2 ; wherein the first material is a sapphire substrate or an aluminum nitride substrate¶ 0146-0154. Hirano and Nakabayashi are analogous art because they are directed to semiconductor light emitting device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hirano because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used and incorporate Nakabayashi’s to improve device performance and assembly and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Regarding claim 2, Hirano discloses wherein the plurality of isolated parts are arranged in a dot pattern ¶0065.
Regarding claims 5 and 10, Nakabayashi discloses wherein the second material is a resin material having an ultraviolet transmittance of 80% or higher ¶0146-0154.
Regarding claims 21 and 22, Hirano discloses wherein the diameter or the one side of the isolated part is not less than 5 µm and not more than 50 µm or not less than 10 µm and not more than 30 µm ¶0067. It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter range of the isolated parts since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 23 and 24, Hirano discloses wherein the percentage of the extraction surface not coated with the coating part is 20-75% or wherein the percentage  Fig 4B. It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range of parts that are not coated as either 20-75 or 30-60% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
. 
Claims 4, 8-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al (WO2017/0728589 with corresponding US Publication No. 2018/0277723 for citation purposes only) in view of Nakabayashi et al (US Publication No. 2019/0013443) and in further view of Mitamura et al (US Publication No. 2015/0014030).
Regarding claims 4, 8, 9, Hirano and Nakabayashi is silent on the type of resin used for coating. Whereas Mitamura discloses wherein the second material is an amorphous fully fluorinated resin having saturation binding only ¶0194. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used and incorporate Mitamura’s resin material as an alternative material known in the art to provide improved insulation and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ416 (1960).
Regarding claim 12, Nakabayashi discloses wherein the second material is a resin material having an ultraviolet transmittance of 80% or higher ¶0146-0154.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811